DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 25 April 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sipiorski (US 2010/0310049 A1, previously cited) describes a method for an imaging system (abstract) comprising: displaying a representation of an attenuation map of a filter (overlay of an X-ray image with semi-transparent graphical elements representing an X-ray attenuation filter and simulates the use of an X-ray attenuation filter, par. 0014]) relative to a current location of an anatomical feature of a subject (shown in Fig. 9, par. [0023]).
With respect to claims 1, 2, and 4-13, the cited prior art does not specify the inclusion of a degree of attenuation of a portion of the x-ray beam passing through the filter, the degree of attenuation displayed as a color gradient.
With respect to claims 14-18, the cited prior art does not specify that, in response to a field of view of the image overlapping with a portion of the representation of the attenuation map having a higher than threshold degree of attenuation, prompting an operator to adjust a position of the patient.
With respect to claims 19-20, the cited prior art does not specify the claimed computation device with instructions to: prior to a diagnostic scan of an anatomical feature of the imaging subject, provide visualization, via the display device, of an overlay of an attenuation map displaying a degree of attenuation of a radiation beam passing through the attenuation filter and an image of the anatomical feature of the imaging subject; and send out a notification to an operator in response to the image being off-centered relative to a center of the attenuation filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3 May 2022